DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haslam et al. (Haslam; US Patent No. 10,671,502 B1).
As per claim 1, Haslam discloses a water supply monitoring system in connection with a supply line, the system comprising: 
a fluid sensor configured to identify flow rate data identifying a flow rate of water through the supply line (col. 4, lines 6-8); and 
a controller (col. 6, line 9: monitor device 104) configured to: 
receive the flow rate data from the fluid sensor (col. 6, lines 15-18); 
compare the flow rate data over time to a plurality of flow rate profiles, wherein the flow rate profiles define flow rate characteristics of a plurality of preconfigured water implements (col. 8, lines 48-62); and 
classify a water consumption identified by the flow rate data as being consumed by a plurality of consumption implements in connection with the supply line in a plurality of consumption classifications (col. 8, lines 48-64).
As per claim 2, Haslam discloses the monitoring system according to claim 1, wherein the controller is configured to classify the water consumption to each of the consumption classifications by identifying the flow rate characteristics of the flow rate data over time that correspond to each of the flow rate profiles associated with each of the consumption classifications (col. 8, lines 44-57).
As per claim 3, Haslam discloses the monitoring system according to claim 1, wherein the controller is further configured to: 
identify proportions of the water consumption attributed to each of the consumption classifications as classified consumption data (col. 9, lines 33-36).
As per claim 4, Haslam discloses the monitoring system according to claim 3, wherein the controller is further configured to: 
store the classified consumption data in a use database as historic data (col. 1, lines 52-60: historic data; col. 6, lines 46-51); and 
compare the flow rate data for the plurality of consumption classifications to the historic data (col. 1, lines 52-60).
As per claim 5, Haslam discloses the monitoring system according to claim 4, wherein the controller is further configured to:
identify a change in the water consumption associated with at least one of the plurality of consumption classifications (col. 9, lines 59-65).
As per claim 6, Haslam discloses the monitoring system according to claim 5, wherein the controller is further configured to:
in response to one of the changes in the water consumption associated with the at least one of the plurality of consumption classifications exceeding a predetermined limit, outputting a consumption change indication via a user interface (col. 6, lines 55-57; col. 7, lines 1-3; col. 9, lines 59-65).
As per claim 7, Haslam discloses the monitoring system according to claim 6, further comprising:
a control valve configured to control flow rate through the supply line (col. 6, lines 31-37); and
wherein the controller (col. 6, line 30: monitor device) is further configured to:
in response to identifying the water consumption exceeding one of a time and a total volume limit associated with a one-time water use for the plurality of consumption classifications, control the control valve to stop the flow rate through the supply line (col. 1, lines 62-65; col. 2, lines 19-20: typical flow volume; col. 6, lines 31-37; col. 7, lines 10-12: sending instructions to system controls).
As per claim 10, Haslam discloses the monitoring system according to claim 4, wherein the controller is further configured to:
update at least one of the flow rate profiles based on the classified consumption data via a machine learning procedure (col. 1, lines 56-60; col. 9, line 57).
As per claim 11, Haslam discloses the monitoring system according to claim 10, wherein the controller is further configured to:
generate a plurality of implement specific profiles for the consumption implements by updating the flow rate models (col. 1, lines 56-60; col. 8, lines 40-57).
As per claim 19,  (see rejection of claims 1 and 3-5) Haslam discloses a method for monitoring a supply line, the method comprising:
receiving flow rate data from a fluid sensor;
comparing the flow rate data over time to a plurality of flow rate models, wherein the flow rate models define flow rate characteristics of a plurality of preconfigured water implements; and
classifying water consumption identified by the flow rate data as being consumed by a plurality of consumption implements in connection with the supply line in a plurality of consumption classifications;
identifying proportions of the water consumption attributed to each of the consumption classifications as classified consumption data; 
comparing the flow rate data for the plurality of consumption classifications to historic data; and 
identifying a change in the water consumption associated with at least one of the plurality of consumption classifications based on the comparison.
As per claim 20, (see rejection of claims 1, 3, 10 and 11) Haslam discloses a water supply monitoring system in connection with a supply line, the system comprising: 
a fluid sensor configured to identify flow rate data identifying a flow rate of water through the supply line; and 
a controller configured to: 
receive the flow rate data from the fluid sensor; 
compare the flow rate data over time to a plurality of flow rate models, wherein the flow rate models define flow rate characteristics of a plurality of preconfigured water implements; 
classify water consumption identified by the flow rate data as being consumed by a plurality of consumption implements in connection with the supply line in a plurality of consumption classifications; 
identify proportions of the water consumption attributed to each of the consumption classifications as classified consumption data; and 
update at least one of the flow rate models to generate an optimized consumption model for at least one of the consumption implements based on the classified consumption data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Sarkissian et al. (Sarkissian; US Pub No. 2020/0326216 A1).
As per claim 8, Haslam teaches the monitoring system according to claim 1, wherein the plurality of consumption classifications comprise a toilet classification, a sink classification, a shower classification (col. 10, lines 21-24).
Haslam does not expressly teach and an irrigation classification.
Sarkissian teaches and an irrigation classification (paragraph [0068], lines 25-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the irrigation classification as taught by Sarkissian, since Sarkissian states in paragraph [0068] that such a modification would result in differentiating between outdoor use and indoor use.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Kikuchi et al. (Kikuchi; US Pub No. 2003/0070438 A1).
As per claim 9, Haslam teaches the monitoring system according to claim 1, wherein the plurality of consumption classifications comprise a dishwasher classification, clothes washer classification (col. 4, lines 4-5).
Haslam does not expressly teach and a humidifier classification.
Kikuchi teaches and a humidifier classification (paragraph [0144], lines 15-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the humidifier use as taught by Kikuchi, since Kikuchi states in paragraph [0144] that such a modification would result in determining the usage of each individual component in a heating and cooling system.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Reeder (US Patent No. 10,642,289 B1).
As per claim 12, Haslam teaches the monitoring system according to claim 11.
Haslam does not expressly teach wherein the controller is further configured to:
distinguish a first portion of the consumption of a first consumption implement from a second portion of the consumption of a second consumption implement by comparing the flow rate data to the implement specific profiles.
Reeder teaches wherein the controller is further configured to:
distinguish a first portion of the consumption of a first consumption implement from a second portion of the consumption of a second consumption implement by comparing the flow rate data to the implement specific profiles (col. 2, lines 37-41; col. 10, lines 16-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement determining a consumption amount for each of a plurality of appliances as taught by Reeder, since Reeder states in column 10, lines 16-37 that such a modification would result in providing a user with specific usage information with respect to individual appliances.
As per claim 13, (see rejection of claim 12 above) the monitoring system according to claim 11, wherein the controller is further configured to:
classify a portion of the water consumption as implement specific consumption for a specific implement based on a comparison of the flow rate to the implement specific profiles.
As per claim 14, Haslam in view of Reeder further teaches the monitoring system according to claim 13, wherein the controller is further configured to:
compare the implement specific consumption of the portion to historic data identifying a historic consumption of the specific implement (Reeder, col. 10, lines 16-37); and
in response to a change in the implement specific consumption exceeding a threshold, outputting a consumption change indication via a user interface (Haslam, col. 7, lines 7-10; Reeder, col. 11, lines 32 & 53-54).
As per claim 15, Haslam in view of Reeder further teaches the monitoring system according to claim 13, wherein the controller is further configured to:
receive an input of a confirmation of the classification of the portion of the water consumption for the specific implement, the input indicating the portion is accurately attributed to the specific implement (Reeder, col. 7, lines 21-36).
As per claim 16, Haslam in view of Reeder further teaches the monitoring system according to claim 15, wherein the controller is further configured to:
process the confirmation via the machine learning procedure improving the implement specific profiles (Reeder, col. 7, lines 21-36).
As per claim 17, Haslam in view of Reeder further teaches the monitoring system according to claim 15, wherein the controller is further configured to:
output a prompt to a user interface requesting the confirmation in response to the classification of the portion of the water consumption for the specific implement, wherein the prompt is output during a time period temporally proximate to a use of the portion such that the portion is attributed to one of plurality of similar consumption implements (Reeder, col. 7, lines 21-36).
As per claim 18, Haslam in view of Reeder further teaches the monitoring system according to claim 16, wherein the plurality of consumption implements comprise multiple toilets or faucets in connection with the supply line (Haslam, col. 9, lines 62-64: bath tub faucet, sink faucet, shower faucet).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammond et al. (US Patent No. 10,837,160 B2): similar inventive concept
Lance et al. (US Pub No. 2020/0264067 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684